internal_revenue_service number release date index number ----------------------- -------------------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc psi b07 plr-151399-13 date date legend taxpayer device x plan period payment ---------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ------------------------- ------ ------------ ------------------------------------- ----------------------------------------------------------------------------------------------- ---------------------------------------------- dear ----------------- this letter responds to a private_letter_ruling request dated date requesting rulings under sec_4216 and sec_4217 of the internal_revenue_code the code facts taxpayer manufactures device device is a taxable_medical_device within the meaning of sec_4191 taxpayer’s domestic distribution model for device is to lease device directly to end users approximately x of the end users to which taxpayer leases device pay through plan when an end user who pays through plan leases a device for period title to device transfers to the end user as required by plan rules the total amount that taxpayer receives when it leases device to the end user for period is payment plr-151399-13 rulings requested taxpayer requests the following rulings whether taxpayer may apply the tax limitation provided by sec_4217 to its device leases when calculating sec_4191 tax_liabilities arising from the leases whether for purposes of calculating the total_tax under sec_4217 and sec_48 e of the regulations the constructive_sale price that is determined under sec_4216 as if the leased article had been sold at retail on the date of the first lease of the article to which sec_4217 applies may be based on payment law sec_4191 imposes a tax on the sale of any taxable_medical_device by the manufacturer producer or importer of percent of the price for which the device was sold sec_4216 defines the price for which an article is sold for purposes of the taxes imposed by chapter of the code sec_4216 provides general rules for the sale of articles sold at retail sold on consignment or sold otherwise than through an arm’s length transaction at less than the fair market price under sec_4217 for purposes of chapter of the code the lease of an article including any renewal or any extension of a lease or any subsequent lease of such article by the manufacturer or importer shall be considered a sale of such article sec_4217 provides that in the case of any lease of a taxable article described in sec_4217 if the tax under chapter is based on the price for which such articles are sold there shall be paid on each lease payment with respect to such article a percentage of such payment equal to the rate_of_tax in effect on the date of such payment until the total of the tax_payments under such lease and any prior lease to which sec_4217 applies equals the total_tax sec_4217 defines total_tax to mean except as provided in sec_4217 the tax computed on the constructive_sale price for such article that would be determined under sec_4216 if such article were sold at retail on the date of the first lease to which sec_4217 applies or if the first lease to which sec_4217 applies is not the first lease of the article the tax computed on the fair_market_value of such article on the date of the first lease to which sec_4217 applies under sec_48_4217-2 the term total_tax is defined to mean the amount of tax computed at the rate in effect on the date of the first lease of the article to which sec_4217 applies which would be due on the constructive_sale price of the article as plr-151399-13 determined under sec_4216 and sec_48_4216_b_-2 of the regulations as if the article had been sold by a manufacturer at retail on such date sec_4217 restricts the application of sec_4217 to situations where at the time of making the lease or any prior lease of such article to which sec_4217 applies the person making the lease or prior lease was also engaged in the business of selling in arm’s length transactions the same type and model of article sec_48_4217-2 provides in part that a lessor will be regarded as being engaged in the business of selling in arm’s length transactions the same type and model of an article as the one being leased if the lessor periodically and recurringly makes bona_fide offers for sale of such articles in the regular course of operation of its business which offers if accepted would constitute sales at arm’s length under sec_48_4217-2 to qualify as the same type and model of article the article offered for sale must be an unused article essentially the same in size design and function as the article being leased analysis and conclusion as noted above the limitation in sec_4217 generally applies when the person making the lease was also engaged in the business of selling in arm’s length transactions the same type and model of article in the present case x of the end users to whom taxpayer leases device pay through plan when an end user who pays through plan leases device for more than period taxpayer transfers title to device to the end user in accordance with plan rules thereby effectuating a sale of device the sale is at arm’s length and the devices that taxpayer sells in these transactions are the same type and model as the devices that taxpayer leases to end users who do not pay through plan when taxpayer leases device to an end user who pays through plan taxpayer essentially offers to sell device to the end user in the event that the use continues beyond period based on the foregoing we conclude that taxpayer was engaged in the business of selling in arm’s length transactions the same type and model of article within the meaning of sec_4217 and sec_48_4217-2 and c therefore taxpayer may apply the tax limitation provided by sec_4217 to its device leases when calculating its sec_4191 tax_liabilities arising from the leases because the limitation in sec_4217 applies to the sec_4191 tax_liabilities arising from taxpayer’s device leases taxpayer must pay tax on each lease payment with respect to device until the total of the tax_payments under the lease and any prior lease to which sec_4217 applies equals the total_tax see sec_4217 and sec_48_4217-2 for the definition of total_tax in the present case taxpayer receives payment for a lease that results in the transfer of title to device under plan rules as noted above such transfer plr-151399-13 of title effectuates a sale of device thus for purposes of determining the total_tax under sec_4217 we conclude that taxpayer may calculate a constructive_sale price for device under the rules of sec_4216 based on payment received by taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as expressly ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or article discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this private_letter_ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling the supporting material is subject_to verification or examination sincerely stephanie bland branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
